Citation Nr: 9911765	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-15 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1970 and from May 1971 to October 1982 including two 
tours of duty in Vietnam.  Appellant is the widow of the 
veteran.  

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998 by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for cause of 
the veteran's death was denied.


FINDINGS OF FACT

1.  Hepatocellular carcinoma, cirrhosis and hepatitis B are 
initially shown many years subsequent to separation from 
service.

2.  Hepatocellular carcinoma, cirrhosis and hepatitis B are 
not disabilities that can be presumed to have resulted from 
exposure to Agent Orange.


CONCLUSION OF LAW

A claim for service connection for cause of death is not well 
grounded.  38 C.F.R. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the veteran's death was attributed 
to his active duty service, and in particular to his exposure 
to Agent Orange during his Vietnam service.  The death 
certificate shows that he died in June 1998 from 
hepatocellular carcinoma due to cirrhosis and hepatitis B.  

The veteran served on active duty in Southeast Asia during 
the Vietnam Conflict.  A veteran serving in Vietnam at any 
time during the period from January 9, 1962, to May 7, 1995, 
is presumed to have been exposed during service to a 
herbicide agent unless there is affirmative evidence 
establishing that the veteran was not exposed to any such 
agent during service.  38 C.F.R. § 3.307 (a) (6) (iii) 
(1998).  Therefore, in the present case, the veteran is 
presumed to have been exposed to a herbicide agent during 
service.  There is no evidence in the veteran's claim folder 
that shows that he was not exposed to herbicides. Therefore, 
as a matter of law, he is deemed to have been exposed to 
herbicidal agents.  

The regulations establish a presumptive service connection 
for particular diseases if the veteran was exposed to a 
herbicide agent.  38 C.F.R. § 3.309 (e) (1998).  In the 
instant case, the evidence shows that the primary cause of 
death was hepatocellular carcinoma.  This disorder is not one 
for which a presumptive service connection, as due to Agent 
Orange exposure, can be applied, per the regulations.  
Additionally, a presumptive service connection on that basis 
for the contributing conditions of cirrhosis and hepatitis B 
is not applicable.  Therefore, the Board must find that a 
presumptive service connection, on the basis that his fatal 
disabilities were the result of Agent Orange exposure, is not 
shown for the cause of the veteran's death. 



Although presumptive service connection due to Agent Orange 
exposure is not appropriate, service connection may 
nonetheless be established when the evidence shows that the 
disease or malady was incurred during or aggravated by 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Therefore, the threshold question that must be 
resolved with regard to the claim is whether the appellant 
has presented evidence that each claim is well grounded; that 
is, that the claim is plausible.  If he or she has not, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court), 
held that a well grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  In the instant case the evidence does 
not demonstrate the existence of an inservice disability.  As 
there was no inservice disability related to the cause of the 
veteran's death, the Board must accordingly find that a claim 
for service connection for cause of death is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), and Brammer v. Derwinski, 3 Vet App. 223 (1992).

The veteran's service medical records (SMRs) do not show the 
existence of any liver problems or conditions during active 
service.  Likewise, there is no evidence contained in the 
veteran's claim folder that indicates that his liver 
conditions were linked to his service.  Even though not shown 
during service, hepatocellular carcinoma and cirrhosis of the 
liver, if manifest within one year after separation 

from service, will be presumed to be service connected. 
38 C.F.R. § 3.309 (a) (1998).  The post-service medical 
records in the claims folder show no treatment or diagnosis 
of any liver problems within one year after his separation 
from service.  The first indication of any potential liver 
problem occurred in December 1984, over two years after his 
separation from service, when his medical records note that 
he had an "enlarged tender liver."  There is no other 
evidence of treatment for liver problems except a letter 
dated in May 1998 from a physician stating that he had 
treated the veteran since April 1998, and that the veteran 
had been diagnosed with hepatocellular carcinoma during this 
period of treatment.  

The Board notes that the veteran, during his lifetime, had 
established service connection for toxoplasmosis retinitis in 
his left eye; arthritis in his spine; residuals of trauma in 
his left wrist; residuals of poliomyelitis; tinnitus; hearing 
impairment; and hemorrhoids.  The evidence does not show that 
any of these disabilities contributed to the veteran's death.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that does not have a 
nexus with an inservice disability, the Board must find that 
appellant has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual at this time that 
service connection for cause of death could be granted, as 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the appellant's 
claim for service connection for cause of death is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence 

required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995);  see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997) (per curiam).  The 
Board also notes that its duty to assist the claimant in the 
development of her claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The claims folder does not show the 
existence of any additional evidence.  The Board must also 
point out that the appellant is free to submit new and 
material evidence, and reopen her claim for service 
connection for the cause of the veteran's death, at any time.


ORDER

Service connection for cause of death is not well grounded, 
and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

